                                                                                    Case 2:21-cv-00382-GMN-NJK Document 18
                                                                                                                        17 Filed 03/31/21
                                                                                                                                 03/30/21 Page 1 of 2
                                                                                                                                                    3



                                                                                1   FORAN GLENNON PALANDECH
                                                                                    PONZI & RUDLOFF PC
                                                                                2   Amy M. Samberg (NV Bar No. 10212)
                                                                                    asamberg@fgppr.com
                                                                                3   One Arizona Center
                                                                                    400 East Van Buren Street, Suite 550
                                                                                4   Phoenix, Arizona 85004
                                                                                    Telephone: (602) 777-6230
                                                                                5   Facsimile: (312) 863-5099
                                                                                6   Lee H. Gorlin (NV Bar No. 13879)
                                                                                    lgorlin@fgppr.com
                                                                                7   2200 Paseo Verde Parkway, Suite 280
                                                                                    Henderson, Nevada 89052
                                                                                8   Telephone: (702) 827-1510
                                                                                    Facsimile: (312) 863-5099
                                                                                9
                                                                                    Attorneys for Defendant
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               10

                                                                               11                                 UNITED STATES DISTRICT COURT
                                                                                                                       DISTRICT OF NEVADA
                                                                               12
                                                                                    TAO GROUP HOLDINGS, LLC,                      Case No. 2:21-cv-00382-GMN-NJK
                                        2200 Pas eo Verde Parkway, Suite 280




                                                                               13
                                             Henders on, Nevad a 89052




                                                                                                     Plaintiff,                   STIPULATION AND ORDER TO
                                                                               14                                                 WAIVE SERVICE AND SET
                                                                                           v.                                     RESPONSE DATE
                                                                               15
                                                                                    EMPLOYERS INSURANCE COMPANY OF
                                                                               16   WAUSAU,
                                                                               17                    Defendant.
                                                                               18

                                                                               19   ///
                                                                               20   ///
                                                                               21   ///
                                                                               22   ///
                                                                               23   ///
                                                                               24   ///
                                                                               25   ///
                                                                               26   ///
                                                                               27   ///
                                                                               28   ///
                                                                                   Case 2:21-cv-00382-GMN-NJK Document 18
                                                                                                                       17 Filed 03/31/21
                                                                                                                                03/30/21 Page 2 of 2
                                                                                                                                                   3



                                                                               1      STIPULATION AND ORDER TO WAIVE SERVICE AND SET RESPONSE DATE
                                                                               2          Plaintiff Tao Group Holdings, LLC (“Tao”) and Defendant Employers Insurance Company
                                                                               3   of Wausau (“EICW”), by and through their respective counsel hereby stipulate and agree that
                                                                               4   EICW will waive service of the summons and the Complaint and that the deadline for EICW to file
                                                                               5   a response to the Complaint shall be May 7, 2021.
                                                                               6   Dated: March 30, 2021                          Dated: March 29, 2021
                                                                               7    TIFFANY & BOSCO, P.A.                              FORAN GLENNON PALANDECH
                                                                                                                                       PONZI & RUDLOFF PC
                                                                               8

                                                                               9    By: /s/ Robert D. Mitchell                         By: /s/ Amy M. Samberg
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                        Robert D. Mitchell, Esq.                          Amy M. Samberg, Esq.
                                                                              10        Krista J. Nelson, Esq.                            Lee H. Gorlin, Esq.
                                                                                        Ace C. Van Patten, Esq.
                                                                              11                                                          Attorneys for Defendant
                                                                                        PASICH LLP
                                                                              12        Peter A. Halprin, Esq.
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              13        Attorneys for Plaintiff
                                             Henderson, Nevada 89052




                                                                              14

                                                                              15                                              ORDER
                                                                              16          IT IS SO ORDERED.
                                                                              17

                                                                              18          Date:
                                                                                          Dated:______________,
                                                                                                 March 31, 2021 __, 2021
                                                                              19

                                                                              20                                              _______________________________________
                                                                                                                              UNITED
                                                                                                                              UNITED STATES
                                                                                                                                      STATES DISTRICT  JUDGE
                                                                                                                                              MAGISTRATE   JUDGE
                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                -2-
